Title: To George Washington from Saint-Jean, 24 June 1789
From: Saint-Jean
To: Washington, George

 

Monseigneur
à Bordeaux le 24 juin 1789

permettes moi de profiter des bontés de Monsieur le colonel eustace pour vous demander une faveur à la quelle j’attache infiniment de prix: c’est l’honnorable croix de cincinnatus à la quelle mes Services à la nouvelle angleterre pendant le Siege de Savannah et principalement pendant celui d’york town me donnent quelques titres. il est possible Monseigneur que vous vous rappellies du chev. de Saint jean officier de la marine que Mr le Comte de grasse vous envoia pendant le Siege d’york pour former un établissement d’hopitaux à hampton pour mettre Son armée navale en état de vous être utile. vous voulutes bien faire disparaître les difficultés que j’éprouvais de la part des habitans d’hampton. par les effets de la protection que vous voulutes bien m’accorder les habitans de cette ville consentirent à me recevoir avec les malades nombreux de l’armée navale. mes Soins envers eux furent non Seulement heureux, mais l’ordre que je Sçus maintenir parmi ces équipages dont le nombre ⟨mutilated⟩ avait effrayé les habitants de hampton, inspira asses de reconnaissance à ces citoyens là qu’ils voulurent bien vous députer quelques uns des plus considérables d’entr’eux pour vous faire connaître les bons Services que je leur avais rendu.
voila mon titre des réclamations monseigneur, pour prendre la liberté de Solliciter auprès de vous l’honneur de porter la croix de cincinnatus. la disgrace de Mr le comte de grasse mon protecteur et mon ami, Sa mort ensuite, m’ont empeché de Suivre les moyens d’obtennir une grace honnorable que j’ai toujours desirée. de fréquents commandements de frégates dans des pays éloignés, m’ont également arrettés dans cette poursuite. je l’ai faite Solliciter en dernier lieu auprès de Mr le comte d’estaing, par Mr le chev. d’albert de Rioms qui commandait le vaisseau le pluton à chesapeak Sous vos yeux. Mr le comte d’estaing ne lui a pas répondu.
l’offre obligeante que veut bien me faire Mr le colonnel eustace—de vous faire parvennir ma priere, en l’appuyant de Ses bons Services auprès de vous Monseigneur, me fait encore tenter ce moyen. je desire ardenment que vous acceuillies ma priere avec bonté. j’ajouterai alors le Sentiment de la reconnaissance à celui de la respectueuse admiration que je partage avec

les deux continents pour vos vertus et pour vos talents. je Suis avec Respect Monseigneur votre très humble et tres obeissant Serviteur

Le chev. de Saint jeanMajor des vaisseaux du Roy.de france

